             Case 1:19-cv-03135-TNM Document 10 Filed 06/08/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GUN OWNERS OF AMERICA, INC.,         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                 Case No. 19-cv-3135 (TNM)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________ )

                                      JOINT STATUS REPORT

        Pursuant to this Court’s April 20, 2020, Minute Order, Gun Owners of America, Inc.,

(“Plaintiff”) and United States Department of Justice (“Defendant”) hereby file the following joint

status report.

        1.       At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon Defendant seeking records related to the “Privacy Policy” contained on

Defendant's website.

        2.       On March 19, 2020, Defendant produced responsive, non-exempt documents to

Plaintiff. Some of the documents contained redactions pursuant to FOIA Exemptions 5, 6, and 7(E).

        3.       Since that time, the Parties have conferred in a good faith attempt to clarify and

resolve any issues that Plaintiff may have with the Defendant’s response.

             a. On March 27, 2020, Plaintiff forwarded a list of questions it had regarding the scope

                 of Defendant’s search for responsive records and some of Exemption 5 and 7(E)

                 redactions.

             b. Defendant responded to Plaintiff’s questions on April 24, 2020.
            Case 1:19-cv-03135-TNM Document 10 Filed 06/08/20 Page 2 of 3



            c. On May 6, 2020, Plaintiff forwarded further questions and requests for clarifications

               regarding the scope of the search and some of the documents produced.

            d. On June 4, 2020, Defendant provided Plaintiff with a detailed response to Plaintiff’s

               questions, and further agreed to process “emails trails” that were referred to in the

               records produced to Plaintiff previously, even though they are outside the date range

               agreed upon by the Parties.

       4.      The parties suggest that they provide the Court with a joint status report on or before

August 10, 2020, so that the Defendant may produce the additional material and the parties have an

opportunity to continue to address any issues that may arise before informing the Court if a Vaughn

Index and schedule for dispositive motions will be necessary.




                                                   2
          Case 1:19-cv-03135-TNM Document 10 Filed 06/08/20 Page 3 of 3



DATED: June 8, 2020                            Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

 /s/ Robert J. Olson              .           DANIEL F. VAN HORN, D.C. Bar # 924092
ROBERT J. OLSON, D.C. Bar # 1029318           Chief, Civil Division
WILLIAM J. OLSON, D.C. Bar # 233833
JEREMIAH L. MORGAN, D.C. Bar # 1012943
William J. Olson, P.C.
370 Maple Avenue West, Suite 4                BY: /s/ Darrell C. Valdez        .
Vienna, VA 22180-5615                         DARRELL C. VALDEZ, D.C. Bar # 420232
703-356-5070                                  Assistant United States Attorney
wjo@mindspring.com                            United States Attorney’s Office
                                              Civil Division
Counsel for Plaintiff                         555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2507
                                              darrell.valdez@usdoj.gov

                                              Counsel for Defendant




                                         3
